           Case 2:20-cr-00587-FMO Document 23 Filed 02/18/21 Page 1 of 1 Page ID #:91

                                       UNITED STATES DISTRICT COURT
                                      CENTRAL DISTRICT OF CALIFORNIA
                                               CRIMINAL MINUTES - GENERAL




 Case No.         CR 20-00587-FMO                                                             Date     February 18, 2021


 Present: The Honorable           Fernando M. Olguin, United States District Judge

 Interpreter       None Present

    Vanessa Figueroa - Via VTC                 Maria Bustillos - Via VTC                Ranee Katzenstein - Via VTC
                Deputy Clerk                    Court Reporter/Recorder                       Assistant U.S. Attorney



                 U.S.A. v. Defendant(s):             Present Cust. Bond      Attorneys for Defendants: Present App. Ret.

BONIFACIO JASTILANA MARINAS - Via VTC                  X              X     Kirk M. Tarman - Via VTC              X              X



 Proceeding         CHANGE OF PLEA

     The court accepts defendant's consent to appear by video telephone conference, filed on
February 18, 2021.

      Defendant moves to change his plea to Count One of the Information. Defendant is sworn
and enters his plea of guilty to Count One of the Information.

      The court questions defendant regarding his plea of guilty and finds it knowing and
voluntary. The court orders the plea accepted and entered.

       Defendant is referred to the U.S. Probation Office for a full Pre-Sentence Report.
Sentencing is set for June 24, 2021, at 2:30 p.m. All previously scheduled dates in connection
with this defendant are hereby vacated.

       The government shall file its sentencing position papers at least 17 calendar days prior to
the sentencing date. Defendant shall file his sentencing position papers no later than 10 calendar
days prior to the sentencing date. Failure to file position papers by their due date may result in
a continuance of the sentencing date and/or the imposition of sanctions. With the exception of
letters of support, no supplemental sentencing papers may be filed without leave of the court.
cc: U.S. Probation Office

                                                                                                      00      :       30

                                                                   Initials of Deputy Clerk     vdr



CR-11 (10/08)                                     CRIMINAL MINUTES - GENERAL                                               Page 1 of 1
